TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00637-CR



                               Amber Rose Edmonds, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 66725, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Amber Rose Edmonds has filed a pro se notice of appeal from the

district court’s judgment revoking her community supervision for the offense of possession

of marihuana in an amount four ounces or more but less than five pounds. See Tex. Health & Safety

Code Ann. § 481.121 (West 2010). The district court has certified that Edmonds has waived her

right of appeal. See Tex. R. App. P. 25.2(a)(2); Monreal v. State, 99 S.W.2d 615, 622 (Tex. Crim.

App. 2003). Accordingly, we dismiss the appeal on that ground. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed

Filed: December 7, 2011

Do Not Publish